                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

STACY K. ARNOLD,                                 )
                                                 )
                Plaintiff,                       )
                                                 )
       v.                                        )       Case No. 19-06137-CV-SJ-BP
                                                 )
CITY OF ST. JOSEPH, MISSOURI, et al.,            )
                                                 )
                Defendants.                      )

                                JUDGMENT IN A CIVIL CASE


_______      Jury Verdict. This action came before the Court for a trial by jury. The issues have
             been tried and the jury has rendered its verdict.


_______      Decision by Court. This action came to trial or hearing before the Court. The issues
             have been tried or heard and a decision has been rendered.

___X____ Decision by Court. This action has come before the Court as a briefed matter and a
         decision has been rendered.

       ORDER Count I is dismissed without prejudice for lack of jurisdiction pursuant to orders
dated March 3, 2020 and _January 4, 2021.

Count II is dismissed in part without prejudice for lack of jurisdiction pursuant to orders dated
March 3, 2020 and _January 4, 2021, and summary judgment is granted to Defendants on the
remainder of Count II pursuant to order dated January 4, 2021.

Summary Judgment granted to defendants on Counts III and V pursuant to order dated January 4,
2021.

Count IV is dismissed in part for failure to state a claim pursuant to order dated March 3, 2020
and summary judgment is granted to Defendants on the remainder of Count IV pursuant to order
dated January 4, 2021.

                                                             /s/Paige Wymore-Wynn
Dated : 1/4/2021                                               Clerk of Court

                                                             /s/ Kelly McIlvain
                                                             Deputy Clerk




            Case 5:19-cv-06137-BP Document 104 Filed 01/04/21 Page 1 of 1
